Citation Nr: 1447044	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-10 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1970 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in August 2011 and April 2012 by the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama which granted service connection for PTSD and evaluated the disability as 50 percent disabling and denied entitlement to a TDIU, respectively.  The Veteran testified at a Board videoconference hearing in April 2013, before the undersigned Acting Veterans Law Judge.  The transcript from that hearing is of record and has been reviewed.

The Board has also reviewed the Veteran's physical claims files and the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Since November 24, 2003, the effective date of the award of service connection, the Veteran's PTSD has been primarily manifested by symptoms of depression, anxiety, nightmares, sleep difficulty, intrusive thoughts, irritability, some social isolation, and Global Assessment of Functioning (GAF) scores between 42 and 55.  These symptoms produce social and industrial impairment with deficiencies in most areas, but do not result in total occupational and social impairment.

2.  Throughout the entire appeal period, the most competent and credible evidence suggests that the Veteran's service-connected PTSD and other disabilities preclude him from securing or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating for PTSD, but no higher, are met from November 24, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for TDIU have been met since November 24, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

In the April 2013 hearing, the Veteran testified that he would be satisfied with a 70 percent evaluation for his PTSD and TDIU from August 2005.  Because the benefits being sought on appeal are granted, the appeal is resolved entirely in his favor and no further discussion of VCAA notice is required at this time.  See Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014); AB v. Brown, 6 Vet. App. 35, 39 (1993); see also DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  This decision represents a full award of benefits sought on appeal.


Law and Analysis for Increased Ratings

The Veteran contends that his service-connected PTSD is more disabling than currently rated.  

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider the Veteran's entitlement to "staged ratings" to compensate for times, since filing the claim, when the disability may have been more severe than at other times during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

As noted previously, service connection for PTSD was established by an August 2011 rating decision, which assigned a 50 percent disability rating under DC 9411, effective November 24, 2003.  The Veteran appealed the initial evaluation assigned. 

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2013).

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, DC 9434 (2013). 

In evaluating the severity of the Veteran's PTSD, the Board is aware that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board must consider the actual level of occupational and social impairment caused by the Veteran's PTSD throughout the pendency of his claim.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The current 50 percent evaluation is based, in part on outpatient treatment records dated from 2004 to 2007, which show the Veteran exhibited classic PTSD symptoms including sleep disturbance, depression, anxiety, nightmares, anger, isolation behavior, guilt, suppression of emotions, resentment, and irritability.  Of record are a number of GAF scores, which range from 42 to 55.  

At a September 2009 VA examination to determine whether he was entitled to service connection for PTSD, the Veteran noted complaints of weekly nightmares, anger, irritability, and fleeting suicidal thoughts, but no plan or intent.  He also reported homicidal ideation when angry and problems with aggression.  He also complained of exaggerated startle response and avoidance of crowds.  He described his predominant mood as angry, sad, and anxious.  

When relating his work history, the Veteran reported that he had been fired from various jobs in sanitation, construction, and sales, due to alcohol and confrontations with the Veteran's coworkers and bosses.  Most recently he was employed as a real estate appraiser until alcohol and poor sleep contributed to his stopping that job.  The Veteran has not worked since 2002 or 2003.  In terms of his relationships with others, the Veteran was currently married to his third wife of 10-12 years.  He reported some problems in the marriage because of his anger.  He also maintained contact with three of his five children.  

During the mental status evaluation, the Veteran was alert, attentive, and able to track conversation adequately.  He was oriented to person, place, time, and situation.  Psychomotor activity was within normal limits.  Speech functions were appropriate for rate, rhythm, prosody, and fluency.  Intellectual function was within average range.  His mood was described as anxious, depressed, and sad.  His affect appeared appropriate to verbal content and context.  The Veteran's memory functions were grossly intact, his thought processes were goal directed and his thought content was within normal limits.  He was appropriately groomed and dressed and maintained his own activities of daily living.  There was no abnormal behavior.  The clinical impression was depressive disorder with a GAF score of 60.  

Also of record is a March 2011 opinion from a private psychologist who concluded the Veteran's degree of symptom severity was in the severe range as evidenced by scores on his psychological testing, information provided during the interview and a review of available records.  The psychologist concluded the Veteran's appropriate disability rating to be at least 70 percent since August 2005.  The Veteran described passive suicidal ideation, obsessional rituals, and depressive symptoms that affected his ability and desire to function independently, appropriately and effectively.  He reported impaired impulse control resulting in physical violence during episodes of unprovoked irritability/anger.  The Veteran also reported a general disregard for personal appearance and hygiene although this is remedied by the actions of his spouse.  He has maintained a "rocky" relationship with his wife and reported a very limited desire for close personal relationships with a strong desire to isolate himself from others.  He also has a history of difficulty getting along with others in the workplace.  The psychologist opined that these deficiencies more likely than not significantly limited the Veteran's ability to function in the domains of work, school/academics, family/social relations, judgment, and mood.  Moreover it was because of these deficiencies that he more likely than not has been unable to secure or follow a substantially gainful occupation since at least August 2005.  A GAF score of 45 was given.  

When examined by VA in February 2012, to assess the current state of his service-connected PTSD, the Veteran reported that he continued to experience depressed mood, anxiety, mild memory loss, and disturbances of motivation and mood, nightmares, disturbed sleep, passive suicidal thoughts.  The examiner noted that overall the Veteran's symptoms had not significantly changed since his last examination in September 2009.  He concluded that, in terms of employability, neither the Veteran's PTSD nor depression rendered him unemployable.  The Veteran was able to communicate effectively and understand/carry out simple instructions.  His thoughts were logical and goal-directed with no evidence of formal thought disorder.  His judgment was not impaired, but he did appear to have mild to moderate memory problems and lack of motivation.  However these impairments were not so severe that he would be incapable of being employed.  The examiner concluded that the Veteran's level of occupational and social impairment was most consistent with reduced reliability and productivity.  The clinical impression was PTSD and depression.  The GAF score was 55.

The remaining VA outpatient treatment records are comprised primarily of a report from a VA psychotherapy session.  In general, the clinical findings from this session are not materially different from those reported on the most recent VA examination and show that in general the Veteran continued to struggle with problems sleeping and with anxious/irritable mood.  Other symptomatology included intrusive thoughts, memories and nightmares about combat in Vietnam.  However the Veteran was consistently alert, oriented, and fairly well-groomed.  The Veteran denied current suicidal/homicidal ideas, substance abuse, psychotic symptoms, or the need for hospitalization.  The GAF score was 45.  See VA Psychology Note, dated February 29, 2012. 

After review of the evidence for the entire appeal period, including lay testimony, the Board finds that the severity of the Veteran's PTSD symptoms, and the effect of these symptoms on his social life and particularly his work situation, more nearly approximate occupational and social impairment, with deficiencies in most areas, which is the level of impairment contemplated by a 70 percent rating.  See Mauerhan, supra.  Although he admittedly does not have many of the symptoms necessary for a 70 percent rating, the clinical findings of record describe experiences, thoughts, and emotions due to PTSD that interfere in his daily functioning and relationships with others and cause considerable difficulty in adapting to stressful circumstances.  Moreover, chronic depression and anxiety appear to significantly affect his ability to function independently, appropriately and effectively.  Thus, in evaluating all of the evidence of record, the Board finds that giving him the benefit of the doubt, his disorder more nearly approximates a 70 percent rating, but no higher.  

As mentioned above, since the Veteran has indicated that he would be satisfied with the grant of the 70 percent schedular rating from August 2005 (it is unclear why his attorney chose this date given that there is medical evidence that substantiates the Veteran was experiencing the same symptoms in August 2005 since his date of claim in November 2003), consideration of entitlement to a scheduler 100 percent rating or an extraschedular rating is unnecessary.  Finally, because this decision represents a full grant of the benefits requested by the Veteran, the Board need not discuss whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321(b)(1). 

Thus, for the reasons discussed herein, and applying the benefit of the doubt doctrine, the Board finds that the Veteran's PTSD more nearly approximates a 70 percent disability rating, but no higher effective November 24, 2003 (the effective date of the award of service connection and date of his claim). 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.


Law and Analysis for TDIU

The Veteran contends that his service-connected PTSD renders him unemployable and that he is therefore entitled to a TDIU.  Total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent rating, or, with less disability, if certain criteria are met.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013). 

In exceptional circumstances, where a Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2013).  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013). 

By way of relevant history, as of October 2004, the Veteran was receiving a 50 percent disability rating for PTSD.  Service connection was also in effect for peripheral neuropathy of the right upper extremity, rated 30 percent; peripheral neuropathy of the left upper extremity, rated 20 percent; peripheral neuropathy of the right lower extremity, rated 20 percent; peripheral neuropathy of the left lower extremity, rated 20 percent; diabetes mellitus, rated 20 percent; retinopathy, rated 10 percent; and hypertension, rated 10 percent.  The combined rating for the service-connected disabilities was 90 percent, effective October 25, 2004.

As a result of this decision, the Veteran now has 70 percent disability rating for his PTSD, effective November 24, 2003.  As such, the minimum percent rating requirements of 38 C.F.R. § 4.16(a) based solely on the service-connected PTSD, rated as 70 percent disabling, are met as of that date.  

In his October 2011 claim for TDIU the Veteran essentially reported being unable to secure and follow any substantially gainful occupation due to his service-connected disabilities including PTSD.  He indicated that his longest period of continuous employment was from 1995 to 2003 in the insurance industry.  He last worked full time in 2003.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

For the Veteran to prevail in a claim for TDIU, the record must show circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Notably, there are clinical findings contained in a recent private medical opinion that lend strong support to an award of a TDIU.  As discussed above, the medical opinions from the private psychologist indicate the Veteran's history of difficulty getting along with others in the workplace without arguments and confrontations significantly limits his ability to function in the domains of work, school/academics, family and social relations, judgment and mood.  Moreover it is because of these deficiencies that the Veteran more likely than not has been unable to secure or following a substantially gainful occupation since at least August 2005.  See Psychological Evaluation and Opinion from J.E. Cooper, Ph.D. dated March 28, 2011 and Addendum dated April 17, 2013.  

In light of the above, the Board finds that the evidence of record indicates that since November 24, 2003, the Veteran has been unable to obtain and/or maintain substantially gainful employment due to his service-connected PTSD.  The evidence (as reflected in the Veteran's medical records, psychological evaluation, and VA examination report) indicates that his service-connected PTSD is productive of serious symptomatology which renders him unable to secure or follow a substantially gainful occupation.  Accordingly, based on this evidentiary posture, the Board finds that the evidence of record supports the grant of a TDIU from November 24, 2003.


ORDER

Since November 24, 2003, the effective date of the award of service connection, a rating of 70 percent, but not higher, for PTSD is granted, subject to the statutes and regulations governing the payment of monetary benefits. 

Since November 24, 2003, a TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


